Judgments modified by reversing so much thereof as dismissed the second cause of action and by granting a new trial thereof, and as so modified, affirmed, with costs to abide the event. In our view, the evidence presented in connection with the second cause of action, predicated upon the defendants' "negligence" in maintaining the floor of their butcher shop "in a slippery and dangerous condition", was sufficient to require submission of that cause of action to the jury. No opinion.
Concur: LOUGHRAN, Ch. J., LEWIS, DESMOND, FULD and BROMLEY, JJ. CONWAY, J., concurs as to the second cause of action but dissents and votes to reverse as to the first cause of action and votes to grant a new trial as to that also on the opinion of Mr. Justice DORE in the Appellate Division. DYE, J., dissents and votes to affirm.